DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2019 prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 7 and 22 are objected to because of the following informalities: both claims recite the claim term “nanodiamonds” rather than “nano-polycrystalline diamond”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “between around 200 to 25000”, yet the claim also recites “around 500 to 20000” and “from 1000 to 15000” which are both narrower statements of the aforementioned broader range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 21, which depends from claim 19, recites “the formed nano polycrystalline diamond comprises around 0.1 vol % to 99.9 vol% of the material, and the nano second phase material comprises between around 99.9 vol% to 0.1 vol %”.  Applicant’s dependent claim 19 recites “graphene nano platelets” and “second phase material”.  However, it is not clear whether the claimed “material” of dependent claim 21 is the same as the claimed “graphene nano platelets” of dependent claim 19.  As Applicant’s independent claim 1, from which claim 19 depends, recites the term ‘comprising’, i.e., open transition language, Applicant’s dependent claim 21 can include additional constituents such that the claimed “material” can be 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0252711 A1 to Chakraborty (hereinafter “Chakraborty”).

Referring to Applicant’s independent claim 1, Chakraborty teaches a method of forming polycrystalline diamond (See Abstract), comprising: placing a plurality of nanographene (pars. [0033-34], [0039]; the nanographene of Chakraborty is equivalent to Applicant’s claim term “graphene nano-platelets”) into a capsule (pars. [0055-57], [0084]; the niobium can of Chakraborty is equivalent to Applicant’s claim term “a capsule”); and subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-polycrystalline diamond (pars. [0051], [0056], [0058], [0061], [0064]).  The sintering pressure and temperature ranges taught by Chakraborty render obvious Applicant’s claimed ranges.  The sintering pressure range taught by Chakraborty encompasses entirely Applicant’s claimed range of “around 10 GPa to around 20 GPa”.  The sintering temperature range taught by Chakraborty encompasses entirely Applicant’s MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Chakraborty teaches the step of subjecting the platelets to said pressure and temperature comprises subjecting the platelets to a pressure of greater than about 5.0 GPa (pars. [0059-60]). The sintering pressure range taught by Chakraborty render obvious Applicant’s claimed ranges.  The sintering pressure range taught by Chakraborty encompasses entirely Applicant’s claimed range of “between around 10 GPa to around 15GPa”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Chakraborty teaches the step of subjecting the platelets to said pressure and temperature comprises subjecting the platelets to said temperature and pressure for about 1 second to about 1 hour (pars. [0059-60]). The sintering time period taught by Chakraborty renders obvious Applicant’s claimed range. The sintering time period taught by Chakraborty encompasses entirely Applicant’s claimed range of “for around 1 minute to around 60 minutes”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 4, Chakraborty teaches the step of subjecting the platelets to said pressure and temperature comprises subjecting the platelets to a temperature of greater than about 1000° Celsius (pars. [0059-60]). The sintering temperature range taught by Chakraborty renders obvious Applicant’s claimed range. The sintering temperature range taught by Chakraborty encompasses entirely Applicant’s claimed range of “around 1600 degrees Celsius to around 2500 degrees Celsius”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 6, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets (pars. [0033-34], [0039]) having a lateral size of at least about 5000 nm (par. [0035]) into the capsule (pars. [0055-57], [0084]). Chakraborty teaches the average particle size is about 0.01 nm to about 500 nm and a ratio of length to width at an assumed thickness or surface area to cross-sectional area for plate-like nanoparticles such as, e.g., nanographene, is greater than or equal to 10 and less than or equal to 10,000 (par. [0035]). Given these average particle size and ratio ranges (par. [0035]), Chakraborty teaches, if not at least suggests, the lateral size range of the nanographene platelets are at least about 5000 nm (5 microns) (par. [0035]). The lateral size range taught by Chakraborty renders obvious Applicant’s claimed range. The lateral size range taught by Chakraborty encompasses entirely Applicant’s claimed range of “between around 5 microns to around 25 microns”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 7, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-polycrystalline diamond (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “size of nanodiamonds produced is between around 1 nm to around 999 nm” is inherent within and/or obvious in light of the teachings of Chakraborty. As Chakraborty teaches utilizing the identical or substantially identical materials (pars. [0033-34], [0039]) as Applicant’s claimed method and carrying out the method at the identical or substantially identical sintering conditions (pars. [0051], [0056], [0058], [0061], [0064]) as Applicant’s claimed method, there is a reasonable expectation the MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “size of nanodiamonds produced is between around 1 nm to around 999 nm” is inherent within and/or obvious in light of the teachings of Chakraborty.

Referring to Applicant’s claims 8-11, Chakraborty teaches the nanographene particles may be derivatized to include chlorine or amine functional groups (pars. [0022-23], [0025], [0033-34]), which removes the presence of oxygen terminated groups from the surfaces of the particles.  The derivatization process taught by Chakraborty renders obvious Applicant’s claimed ranges.  The derivatization process taught by Chakraborty renders obvious Applicant’s claimed ranges of “less than around 5000 ppm” according to claim 8, “less than around 1000 ppm” according to claim 9, “less than around 500ppm” according to claim 10 and “less than around 200 ppm” according to claim 11. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets having an average thickness of 1 nm to 150 nm into the capsule (pars. [0035], [0055-57], [0084]). The average thickness range taught by Chakraborty renders obvious Applicant’s claimed range. The average thickness range taught by Chakraborty overlaps Applicant’s claimed range of “between around 0.1 nm to around 15 nm”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 13, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets having an average thickness in the Z dimension of 1 nm to 150 nm into the capsule (pars. [0035], [0055-57], [0084]). The average thickness range taught by Chakraborty renders obvious Applicant’s claimed range. The average thickness range taught by Chakraborty overlaps Applicant’s claimed range of “between around 0.1 nm to around 15 nm”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claims 14 and 15, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets (pars. [0033-34], [0039]) having an average thickness in the X-Y dimension of at least about 5000 nm (par. [0035]) in the capsule (pars. [0035], [0055-57], [0084]). Chakraborty teaches the average particle size is about 0.01 nm to about 500 nm and a ratio of length to width at an assumed thickness or surface area to cross-sectional area, that is, the two-dimensional aspect ratio, for plate-like nanoparticles such as, e.g., nanographene, is greater than or equal to 10 and less than or equal to 10,000 (par. [0035]). Given these average particle size and ratio ranges (par. [0035]), Chakraborty teaches, if not at least suggests, the X-Y dimension range of the nanographene platelets are at least about 5000 nm (5 microns) (par. [0035]). The X-Y dimension range taught by Chakraborty renders obvious Applicant’s claimed range. The X-Y dimension range taught by Chakraborty overlaps Applicant’s claimed range of “between around 20 nm to 25000 nm” according to claim 14 and “between around 500 nm to around 15000 nm” according to claim 15. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Chakraborty teaches the step of placing a plurality of graphene nano-platelets into a capsule comprises placing graphene platelets having an aspect ratio of greater than or equal to 10 and less than or equal to 10,000 (par. [0035]) into the capsule (pars. [0035], [0055-57], [0084]). The aspect ratio range taught by Chakraborty overlaps Applicant’s claimed range of “between around 200 to 25000”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claims 17 and 18, Chakraborty teaches the graphene nanoparticles are combined with additional constituents in a solvent such as deionized water or ethanol, and then heated to remove the solvent (pars. [0051], [0054]), which cleans the graphene nanoparticles prior to sintering. 

Referring to Applicant’s claim 19, Chakraborty teaches the method disclosed therein further comprises mixing the graphene nano platelets with a second phase material (par. [0051]) and the step of placing the graphene nano platelets into the capsule (pars. [0033-34], [0039], [0055-57]) comprises placing the second phase material mixed with the graphene nano platelets into the capsule (pars. [0035], [0055-57], [0084]).

Referring to Applicant’s claim 20, Chakraborty teaches the second phase material comprises nano cBN grains (par. [0045]).

Referring to Applicant’s claim 21, Chakraborty teaches the formed nano polycrystalline diamond comprises around 0.001 to 90 wt% of nanodiamond based on the total weight of the mixture (par. [0032]) and teaches further the graphene nanoparticles and nanodiamonds are  MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 22, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-polycrystalline diamond (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “size of nanodiamonds produced is between around 50 nm to around 200 nm” is inherent within and/or obvious in light of the teachings of Chakraborty. As Chakraborty teaches utilizing the identical or substantially identical materials (pars. [0033-34], [0039]) as Applicant’s claimed method and carrying out the method at the identical or substantially identical sintering conditions (pars. [0051], [0056], [0058], [0061], [0064]) as Applicant’s claimed method, there is a reasonable expectation the resultant polycrystalline nanodiamond of Chakraborty exhibits and possesses the same physical properties as the resultant nano-polycrystalline diamond as Applicant’s claimed method. MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “size of nanodiamonds produced is between around 50 nm to around 200 nm” is inherent within and/or obvious in light of the teachings of Chakraborty.

Referring to Applicant’s claim 23, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching the method further comprises “converting the graphene platelets to nano-polycrystalline diamond comprising a twinned crystal structure when viewed along a plane” is inherent within and/or obvious in light of the teachings of Chakraborty. 

Referring to Applicant’s claim 24, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-polycrystalline diamond (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “the formed nano polycrystalline diamond comprises a plurality of nano polycrystalline diamond crystals having a MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “the formed nano polycrystalline diamond comprises a plurality of nano polycrystalline diamond crystals having a twinned crystal structure and the nano second phase material comprises a plurality of nano sized crystals of the second phase material having a twinned crystal structure” is inherent within and/or obvious in light of the teachings of Chakraborty. 

Referring to Applicant’s claim 25, as Chakraborty teaches the step of subjecting the platelets to a pressure of greater than about 5.0 GPa and a temperature of greater than about 1000° Celsius (pars. [0059-60]) to convert the graphene platelets to nano-polycrystalline diamond (pars. [0051], [0056], [0058], [0061], [0064]), the teaching “forming a nano-polycrystalline diamond material having a laminar layered structure” is inherent within and/or MPEP 2112.01 [R-10.2019] (II) For this reason, the teaching “forming a nano-polycrystalline diamond material having a laminar layered structure” is inherent within and/or obvious in light of the teachings of Chakraborty. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Said pertinent prior art cited in the attached PTO-892 form is as follows: United States Pre-Grant Patent Application Publication No. 2015/0367310 A1 to DiGiovanni; United States Pre-Grant Patent Application Publication No. 2013/0081335 A1 to Mazyar; United States Pre-Grant Patent Application Publication No. 2013/0337248 A1 to Ozbayraktar; United States Pre-Grant Patent Application Publication No. 2014/0013672 A1 to Malik; United States Patent No. 9,193,132 B2 to Zhamu; United States Pre-Grant Patent Application Publication No. 2013/0184143 A1 to Corral; United States Pre-Grant Patent Application Publication No. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731